NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3287-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

EDDY A. CASCO,

     Defendant-Appellant.
____________________________

                    Submitted January 21, 2020 – Decided February 3, 2020

                    Before Judges Fasciale and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Indictment No. 07-06-0962.

                    Eddy A. Casco, appellant pro se.

                    Esther Suarez, Hudson County Prosecutor, attorney for
                    respondent (Lillian M. Kayed, Assistant Prosecutor, of
                    counsel and on the brief).

PER CURIAM

          Defendant appeals from a February 27, 2019 order denying his motion for

a reduction in his sentence. Judge Patrick J. Arre entered the order and issued a
thorough written decision. We affirm for the reasons given by the judge, and

add the following comments.

      In 2008, defendant pled guilty to aggravated manslaughter, N.J.S.A.

2C:11-4(a), and the court sentenced him in accordance with the plea agreement

to eighteen years in prison subject to the No Early Release Act, N.J.S.A. 2C:43-

7.2. During sentencing, the court found that aggravating factors three, six, and

nine outweighed mitigating factor seven. In November 2009, we affirmed

defendant's conviction on our excessive sentence oral argument (ESOA)

calendar, and thereafter denied his post-conviction relief petition.

      On appeal, defendant argues:

            POINT I

            THE [JUDGE] ERRED WHEN [HE] DENIED
            DEFENDANT'S MOTION FOR A REDUCTION
            AND/OR A CHANGE OF SENTENCE PURSUANT
            TO RULE 3:21-10(b).

      Defendant's contention that the judge misapplied Rule 3:21-10 is

misguided. In May 2008, the court entered defendant's judgment of conviction

(JOC). In February 2019, defendant filed his motion seeking a reduction to his

sentence. Rule 3:21-10(a) imposes filing deadlines, which defendant missed:

            Except as provided in paragraph (b) hereof, a motion to
            reduce or change a sentence shall be filed not later than
            [sixty] days after the date of the [JOC]. The court may

                                                                        A-3287-18T4
                                        2
              reduce or change a sentence, either on motion or on its
              own initiative, by order entered within [seventy-five]
              days from the date of the [JOC] and not thereafter.

Defendant's motion to reduce or change his sentence was not filed within the

sixty-day deadline. The exceptions to that time limitation are listed in Rule

3:21-10(b):

              A motion may be filed and an order may be entered at
              any time (1) changing a custodial sentence to permit
              entry of the defendant into a custodial or non-custodial
              treatment or rehabilitation program for drug or alcohol
              abuse, or (2) amending a custodial sentence to permit
              the release of a defendant because of illness or infirmity
              of the defendant, or (3) changing a sentence for good
              cause shown upon the joint application of the defendant
              and prosecuting attorney, or (4) changing a sentence as
              authorized by the Code of Criminal Justice, or (5)
              correcting a sentence not authorized by law including
              the Code of Criminal Justice, or (6) changing a
              custodial sentence to permit entry into the Intensive
              Supervision Program, or (7) changing or reducing a
              sentence when a prior conviction has been reversed on
              appeal or vacated by collateral attack.

Defendant maintains that the court misapplied the aggravating and mitigating

factors, but such an argument—which we previously addressed on our ESOA

calendar—does not meet the exceptions in Rule 3:21-10(b). Indeed, none of the

exceptions apply.

     Affirmed.



                                                                           A-3287-18T4
                                          3